Exhibit 10.2
AMENDED AND RESTATED MASTER GUARANTY
     AMENDED AND RESTATED MASTER GUARANTY dated as of June 30, 2010 (this
“Guaranty”), among HARRIS INTERACTIVE INTERNATIONAL INC., a Delaware corporation
(“Harris International”), WIRTHLIN WORLDWIDE, LLC, a Delaware limited liability
company (“Wirthlin Worldwide”), THE WIRTHLIN GROUP INTERNATIONAL, L.L.C., a
Delaware limited liability company (“Wirthlin Group”), LOUIS HARRIS &
ASSOCIATES, INC., a New York corporation (“Louis Harris”), GSBC OHIO
CORPORATION, an Ohio Corporation (“GSBC”), HARRIS INTERACTIVE ASIA, LLC, a
Delaware limited liability company (“Harris Asia”), and each other party as
shall from time to time become a party hereto pursuant to Section 19 hereof
(each such other party, Harris International, Wirthlin Worldwide, Wirthlin
Group, Louis Harris, GSBC, and Harris Asia being hereinafter referred to from
time to time, individually, as a “Guarantor” and, collectively, as the
“Guarantors”) in favor of JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as
administrative agent (hereinafter, in such capacity, the “Administrative Agent”)
for itself and the other lending institutions (hereinafter, collectively, the
“Lenders”) which are or may become party to that certain Amended and Restated
Credit Agreement, dated as of June 30, 2010 (as amended and in effect from time
to time, the “Credit Agreement”) among Harris Interactive Inc., a Delaware
corporation (the “Borrower”), the Lenders party thereto, the Issuing Bank and
the Administrative Agent. Capitalized terms used but not defined herein shall
have the meaning ascribed to such terms in the Credit Agreement.
RECITALS
     WHEREAS, the Borrower and the Guarantors are members of a group of related
business entities, the success of any one of which is dependent in part on the
success of the other members of such group;
     WHEREAS, the Borrower, the lenders party thereto (the “Existing Lenders”),
and the Administrative Agent, as administrative agent for the Existing Lenders,
are parties to that certain Credit Agreement dated as of September 21, 2007 (as
amended, the “Existing Credit Agreement”), pursuant to which the Existing
Lenders have made loans and other extensions of credit to the Borrower;
     WHEREAS, the Borrower, the Lenders, the Issuing Bank and the Administrative
Agent have agreed to amend and restate the Existing Credit Agreement in its
entirety pursuant to the Credit Agreement, and the Existing Credit Agreement
shall remain in full force and effect only as set forth in the Credit Agreement;
     WHEREAS pursuant to a Master Guaranty, dated as of September 21, 2007, by
and among the Guarantors and the Administrative Agent (as amended and in effect
from time to time, the “Existing Guaranty”), each Guarantor guaranteed the
payment and performance of the Obligations;
     WHEREAS, each of the Guarantors wish to continue and confirm their guaranty
in favor of the Administrative Agent for the benefit of the Secured Parties as
set forth in the Existing Guaranty;

 



--------------------------------------------------------------------------------



 



     WHEREAS, each Guarantor expects to receive substantial direct and indirect
benefits from the extensions of credit to the Borrower by the Secured Parties
pursuant to the Credit Agreement (which benefits are hereby acknowledged);
     WHEREAS, it is a condition precedent to the Secured Parties’ making any
loans or otherwise extending credit to the Borrower under the Credit Agreement
and in connection therewith permitting certain transactions involving the
Guarantors thereunder that the Guarantors execute and deliver to the
Administrative Agent, for the benefit of the Secured Parties and the
Administrative Agent, an amended and restated guaranty substantially in the form
hereof; and
     WHEREAS, the Guarantors and the Administrative Agent now wish to amend and
restate the Existing Guaranty for the benefit of the Secured Parties and the
Administrative Agent under or in respect of the Credit Agreement as provided
herein, which shall supersede the Existing Guaranty.
AGREEMENTS
     THEREFORE, in consideration of the premises contained herein and for good
and valuable consideration, each of the Guarantors agree with the Administrative
Agent and the Secured Parties that on the Effective Date, the Existing Guaranty
is hereby amended and restated as follows:
     Section 1. Guaranty of Payment. Each Guarantor (a) hereby ratifies and
affirms the guaranty made pursuant to the Existing Guaranty, and (b) to the
extent not covered in clause (a), absolutely, unconditionally and irrevocably,
jointly and severally, guarantees to the Administrative Agent and the Secured
Parties the full and punctual payment when due (whether at stated maturity, by
required pre-payment, by acceleration or otherwise), as well as the performance,
of all Obligations including all such which would become due but for the
operation of the automatic stay pursuant to §362(a) of the Federal Bankruptcy
Code and the operation of §§502(b) and 506(b) of the Federal Bankruptcy Code and
accruing after the commencement of a proceeding under any other insolvency or
similar laws of any jurisdiction at the rate or rates provided in the Loan
Documents (all of the foregoing sums being the “Liabilities”). This Guaranty is
a guaranty of payment and not of collection only. The Administrative Agent shall
not be required to exhaust any right or remedy or take any action against the
Borrower or any other person or entity or any collateral. Each Guarantor agrees
that, as between such Guarantor on the one hand, and the Administrative Agent
and the Secured Parties, on the other hand, the Liabilities may be declared to
be due and payable for the purposes of this Guaranty notwithstanding any stay,
injunction or other prohibition which may prevent, delay or vitiate any
declaration as regards the Borrower and that in the event of a declaration or
attempted declaration, the Liabilities shall immediately become due and payable
by such Guarantor for the purposes of this Guaranty. All payments by each
Guarantor hereunder shall be made to the Administrative Agent, in the manner and
at the place of payment specified therefor in the Credit Agreement, for the
account of the Secured Parties and the Administrative Agent.
     Section 2. Guaranty Absolute. Each Guarantor guarantees that the
Liabilities shall be paid and performed strictly in accordance with the terms of
the Loan Documents. The liability of each Guarantor under this Guaranty is
absolute and unconditional irrespective of: (a) any

2



--------------------------------------------------------------------------------



 



change in the time, manner or place of payment of, or in any other term of, all
or any of the Liabilities, the Loan Documents, or any other amendment or waiver
of or any consent to departure from any of the terms of the Liabilities or any
Loan Document including, without limitation, any increase or decrease in the
rate of interest thereon; (b) any release or amendment or waiver of, or consent
to departure from, any other guaranty or support document, or any exchange,
release or non-perfection of any collateral, for all or any of the Liabilities
or the Loan Documents; (c) any present or future law, regulation or order of any
jurisdiction (whether of right or in fact) or of any agency thereof purporting
to reduce, amend, restructure or otherwise affect any term of any of the
Liabilities or the Loan Documents; (d) without being limited by the foregoing,
any lack of validity or enforceability of any of the Liabilities or the Loan
Documents; and (e) any other setoff, defense, or counterclaim whatsoever (in any
case, whether based on contract, tort or any other theory) or circumstance
whatsoever with respect to the Liabilities or the Loan Documents or the
transactions contemplated thereby which might constitute a legal or equitable
defense available to, or discharge of, the Borrower or a Guarantor; and each
Guarantor irrevocably waives the right to assert such defenses, set-offs or
counterclaims in any litigation or other proceeding relating to the Liabilities,
the Loan Documents or the transactions contemplated thereby. To the fullest
extent permitted by law, each Guarantor hereby expressly waives any and all
rights or defenses arising by reasons of (A) any “one action” or
“anti-deficiency” law which would otherwise prevent the Administrative Agent or
any Secured Party from bringing any action, including any claim for a
deficiency, or exercising any other right or remedy (including any right of
set-off), against a Guarantor before or after the Administrative Agent’s or such
Secured Party’s commencement or completion of any foreclosure action, whether
judicially, by exercise of power of sale or otherwise, or (B) any other law
which in any other way would otherwise require any election of remedies by the
Administrative Agent or any Secured Party.
     Section 3. Guaranty Irrevocable; Reinstatement of Guaranty. This Guaranty
is a continuing guaranty of the payment and performance of all Liabilities now
or hereafter existing under the Loan Documents and shall remain in full force
and effect until the payment in full in cash of all Liabilities, all Commitments
under the Credit Agreement have been terminated and the Credit Agreement and the
other Loan Documents have been terminated. If all the Liabilities are paid in
full in cash and all Commitments under the Credit Agreement have been terminated
and the Credit Agreement and the other Loan Documents have been terminated, the
Administrative Agent shall, at the Borrower’s request and expense, execute and
deliver to the Guarantors appropriate documents necessary to evidence the
termination of the Guaranty. This Guaranty shall continue to be effective or be
reinstated, as the case may be, if at any time any payment of any of the
Liabilities is rescinded or must otherwise be returned by the Administrative
Agent or any Secured Party upon the insolvency, bankruptcy or reorganization of
the Borrower or otherwise (including, without limitation, on the grounds of
fraudulent conveyance), all as though the payment had not been made. This
Section 3, and the obligations of each Guarantor hereunder, shall survive the
termination of this Guaranty.
     Section 4. Unenforceability of Obligations Against the Borrower. If for any
reason the Borrower has no legal existence or is under no legal obligation to
discharge any of the Liabilities, or if any of the Liabilities have become
irrecoverable from the Borrower by reason of the Borrower’s insolvency,
bankruptcy or reorganization or by other operation of law or for any other
reason, this Guaranty shall nevertheless be binding on each Guarantor to the
same extent as if such Guarantor at all times had been the principal obligor on
all such Liabilities. In the event

3



--------------------------------------------------------------------------------



 



that acceleration of the time for payment of any of the Liabilities is stayed
upon the insolvency, bankruptcy or reorganization of the Borrower, or for any
other reason, all such amounts otherwise subject to acceleration under the terms
of the Credit Agreement, Loan Documents, or any other agreement evidencing,
securing or otherwise executed in connection with any Liabilities shall be
immediately due and payable by each Guarantor.
     Section 5. Subrogation. Each Guarantor shall not exercise any rights which
it may acquire by way of subrogation, by any payment made under this Guaranty or
otherwise, until (i) all the Liabilities have been paid in full in cash,
(ii) all Commitments under the Credit Agreement have been terminated and
(iii) the Credit Agreement and the other Loan Documents have been terminated. If
any amount is paid to such Guarantor on account of subrogation rights under this
Guaranty at any time when all the Liabilities have not been paid in full in
cash, the amount shall be held in trust for the benefit of the Administrative
Agent and the Secured Parties and shall be promptly paid to the Administrative
Agent, for the benefit of the Secured Parties and the Administrative Agent, on
account of the Liabilities without affecting in any manner the liability of such
Guarantor under the provisions of this Guaranty. If such Guarantor makes payment
to the Administrative Agent of all or any part of the Liabilities and all the
Liabilities are paid in full in cash and the Credit Agreement and the other Loan
Documents have been terminated, the Administrative Agent shall, at such
Guarantor’s request and expense, execute and deliver to such Guarantor
appropriate documents, without recourse and without representation or warranty,
necessary to evidence the transfer by subrogation to such Guarantor of an
interest in the Liabilities resulting from the payment.
     Section 6. Subordination. Without limiting the Administrative Agent’s or
any Secured Party’s rights under the Loan Documents or any other agreement, any
liabilities owed by the Borrower to a Guarantor in connection with any extension
of credit or financial accommodation by such Guarantor to or for the account of
the Borrower, including but not limited to interest accruing at the agreed
contract rate after the commencement of a bankruptcy or similar proceeding, are
hereby subordinated to the Liabilities. Each Guarantor agrees that, after the
occurrence of any default in the payment or performance of any of the
Liabilities, such Guarantor will not demand, sue for or otherwise attempt to
collect any such indebtedness of the Borrower to such Guarantor until all of the
Liabilities shall have been paid in full in cash. If, notwithstanding the
foregoing sentence, any Guarantor shall collect, enforce or receive any amounts
in respect of such indebtedness while any Liabilities are still outstanding,
such amounts shall be collected, enforced and received by such Guarantor as
trustee for the Administrative Agent and the Secured Parties and be paid over to
the Administrative Agent, for the benefit of the Secured Parties and the
Administrative Agent, on account of the Liabilities without reducing or
affecting in any manner the liability of such Guarantor under the other
provisions of this Guaranty.
     Section 7. Payments Generally. All payments by each Guarantor shall be made
in the manner, at the place and in the currency (the “Payment Currency”)
required by the Loan Documents; provided, however, that if the Payment Currency
is other than U.S. dollars each Guarantor may, at its option (or, if for any
reason whatsoever such Guarantor is unable to effect payments in the manner
required by the Loan Documents, such Guarantor shall be obligated to) pay to the
Administrative Agent at its principal office the equivalent amount in U.S.
dollars computed at the selling rate of the Administrative Agent, most recently
in effect on or prior to

4



--------------------------------------------------------------------------------



 



the date the Liability becomes due or if such rate is unavailable, at a selling
rate chosen by the Administrative Agent, for cable transfers of the Payment
Currency to the place where the Liability is payable. In any case in which such
Guarantor makes or is obligated to make payment in U.S. dollars, such Guarantor
shall hold the Administrative Agent and each Secured Party harmless from any
loss incurred by the Administrative Agent or such Secured Party arising from any
change in the value of U.S. dollars in relation to the Payment Currency between
the date the Liability becomes due and the date the Administrative Agent is
actually able, following the conversion of the U.S. dollars paid by such
Guarantor into the Payment Currency and remittance of such Payment Currency to
the place where such Liability is payable, to apply such Payment Currency to
such Liability.
     Section 8. Certain Taxes. Each Guarantor further agrees that all payments
to be made hereunder shall be made without setoff or counterclaim and free and
clear of, and without deduction for, any taxes, levies, imposts, duties,
charges, fees, deductions, withholdings or restrictions or conditions of any
nature whatsoever now or hereafter imposed, levied, collected, withheld or
assessed by any country or by any political subdivision or taxing authority
thereof or therein (“Taxes”). If any Taxes are required to be withheld from any
amounts payable to the Administrative Agent or any Secured Party hereunder, the
amounts so payable to the Administrative Agent shall be increased to the extent
necessary to yield to the Administrative Agent (after payment of all Taxes) the
amounts payable hereunder in the full amounts so to be paid. Whenever any Tax is
paid by a Guarantor, as promptly as possible thereafter, such Guarantor shall
send the Administrative Agent an official receipt showing payment thereof,
together with such additional documentary evidence as may be required from time
to time by the Administrative Agent. This Section 8, and the obligations of each
Guarantor hereunder, shall survive the termination of this Guaranty.
     Section 9. Representations and Warranties. Each Guarantor represents and
warrants that: (a) this Guaranty: (i) has been authorized by all necessary
action; (ii) does not conflict with or violate any agreement, constitutive
document, instrument, law, regulation or order applicable to such Guarantor; and
(iii) does not require the consent or approval of any person or entity,
including but not limited to any Governmental Authority, or any filing or
registration of any kind; and (iv) is the legal, valid and binding obligation of
such Guarantor enforceable against such Guarantor in accordance with its terms
except to the extent that enforcement may be limited by applicable bankruptcy,
insolvency and other similar laws affecting creditor’s rights generally; and
(b) in executing and delivering this Guaranty, each Guarantor has (i) without
reliance on the Administrative Agent or any Secured Party or any information
received from the Administrative Agent or any Secured Party and based upon such
documents and information it deems appropriate, made an independent
investigation of the transactions contemplated hereby and the Borrower, the
Borrower’s business, assets, operations, prospects and condition, financial or
otherwise, and any circumstances which may bear upon such transactions, the
Borrower or the obligations and risks undertaken herein with respect to the
Liabilities; (ii) adequate means to obtain from the Borrower on a continuing
basis information concerning the Borrower; (iii) has full and complete access to
the Loan Documents and any other documents executed in connection with the Loan
Documents; and (iv) not relied and will not rely upon any representations or
warranties of the Administrative Agent or any Secured Party not embodied herein
or any acts heretofore or hereafter taken by the Administrative Agent or any
Secured Party (including but not limited to any review by the Administrative
Agent or any Secured Party

5



--------------------------------------------------------------------------------



 



of the affairs of the Borrower). Each Guarantor hereby further represents and
warrants that such Guarantor is a direct or indirect subsidiary of the Borrower
and is financially interested in its affairs.
     Section 10. Remedies Generally. The remedies provided in this Guaranty are
cumulative and not exclusive of any remedies provided by law.
     Section 11. Setoff. Each Guarantor agrees that, in addition to (and without
limitation of) any right of setoff, banker’s lien or counterclaim the
Administrative Agent or any Secured Party may otherwise have, the Administrative
Agent and each Secured Party shall be entitled, at its option, to offset
balances (general or special, time or demand, provisional or final) held by it
for the account of such Guarantor at any of the offices of the Administrative
Agent or any Secured Party, or any other Affiliate of the Administrative Agent
or any Secured Party, in U.S. dollars or in any other currency, against any
amount payable by such Guarantor under this Guaranty which is not paid when due
(regardless of whether such balances are then due to such Guarantor), in which
case the Administrative Agent or such Secured Party, as applicable, shall
promptly notify such Guarantor thereof; provided that the Administrative Agent’s
or any Secured Party’s failure to give such notice shall not affect the validity
thereof.
     Section 12. Formalities; Marshalling. Each Guarantor waives presentment,
notice of dishonor, protest, notice of acceptance of this Guaranty, notice of
creation, renewal, extension or accrual of any Liability and notice of any other
kind and any other formality with respect to any of the Liabilities or this
Guaranty. Each Guarantor also waives the right to require the Administrative
Agent or any Secured Party to proceed first against the Borrower upon the
Liabilities before proceeding against such Guarantor hereunder and any right to
require the marshalling of assets of the Borrower or any other entity or other
person primarily or secondarily liable with respect to any of the Liabilities,
and all suretyship defenses generally.
     Section 13. Amendments and Waivers. No amendment or waiver of any provision
of this Guaranty, nor consent to any departure by any Guarantor therefrom, shall
be effective unless it is in writing and signed by the Administrative Agent, and
then the waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given. No failure on the part of the
Administrative Agent or any Secured Party to exercise, and no delay in
exercising, any right or remedy under this Guaranty or any other Loan Document,
shall operate as a waiver or preclude any other or further exercise thereof or
the exercise of any other right or remedy.
     Section 14. Expenses. Each Guarantor jointly and severally shall reimburse
the Administrative Agent on demand for all costs, expenses and charges
(including without limitation fees and charges of external legal counsel for the
Administrative Agent and costs allocated by its internal legal department)
incurred by the Administrative Agent or any Secured Party in connection with the
preparation, performance or enforcement of this Guaranty, together with interest
on amounts recoverable under this Section 14 from the time when such amounts
become due until payment, whether before or after judgment, at the rate of
interest for overdue principal set forth in the Credit Agreement, provided that
if such interest exceeds the maximum amount permitted to be paid under
applicable law, then such interest shall be reduced to such maximum permitted
amount. The obligations of each Guarantor under this Section shall survive the
termination of this Guaranty.

6



--------------------------------------------------------------------------------



 



     Section 15. Assignment. This Guaranty shall be binding on, and shall inure
to the benefit of each Guarantor, the Administrative Agent, each Secured Party
and their respective successors and assigns; provided that no Guarantor may
assign or transfer its rights or obligations under this Guaranty. Without
limiting the generality of the foregoing: (a) the obligations of each Guarantor
under this Guaranty shall continue in full force and effect and shall be binding
on any successor partnership and on previous partners and their respective
estates if such Guarantor is a partnership, regardless of any change in the
partnership as a result of death, retirement or otherwise; and (b) the
Administrative Agent and each Secured Party may assign, sell participations in
or otherwise transfer its rights under the Credit Agreement and other Loan
Documents to any other person or entity, and the other person or entity shall
then become vested with all the rights granted to the Administrative Agent and
each Secured Party in this Guaranty or otherwise.
     Section 16. Captions. The headings and captions in this Guaranty are for
convenience only and shall not affect the interpretation or construction of this
Guaranty.
     Section 17. Governing Law, Etc. THIS GUARANTY SHALL BE GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 AND SECTION
5-1402 OF THE GENERAL OBLIGATIONS LAWS OF THE STATE OF NEW YORK). EACH GUARANTOR
CONSENTS TO THE NONEXCLUSIVE JURISDICTION AND VENUE OF THE SUPREME COURT OF THE
STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT
COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF. EACH GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH SUCH GUARANTOR MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO HEREIN. EACH
GUARANTOR HEREBY IRREVOCABLY WAIVES, TO THE FULL EXTENT PERMITTED BY LAW, THE
DEFENSE OF FORUM NONCOVENIENS. SERVICE OF PROCESS BY THE ADMINISTRATIVE AGENT IN
CONNECTION WITH ANY SUCH DISPUTE SHALL BE BINDING ON EACH GUARANTOR IF SENT TO
SUCH GUARANTOR BY REGISTERED MAIL AT THE ADDRESS SPECIFIED BELOW OR AS OTHERWISE
SPECIFIED BY SUCH GUARANTOR FROM TIME TO TIME. EACH GUARANTOR WAIVES ANY RIGHT
SUCH GUARANTOR MAY HAVE TO JURY TRIAL IN ANY ACTION RELATED TO THIS GUARANTY OR
THE TRANSACTIONS CONTEMPLATED HEREBY AND FURTHER WAIVES ANY RIGHT TO INTERPOSE
ANY COUNTERCLAIM RELATED TO THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED
HEREBY IN ANY SUCH ACTION. TO THE EXTENT THAT EACH GUARANTOR HAS OR HEREAFTER
MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL
PROCESS (WHETHER FROM SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID OF EXECUTION OF A JUDGMENT, EXECUTION OR OTHERWISE), SUCH
GUARANTOR HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS
UNDER THIS GUARANTY. EACH GUARANTOR HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF THE ADMINISTRATIVE AGENT OR ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH

7



--------------------------------------------------------------------------------



 



OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVERS AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS GUARANTY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.
     Section 18. Integration; Effectiveness. This Guaranty sets forth the entire
understanding of each Guarantor and the Administrative Agent and Secured Parties
relating to the guarantee of the Liabilities and constitutes the entire contract
between the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. This Guaranty shall become effective when it shall have
been executed and delivered by each Guarantor to the Administrative Agent.
Delivery of an executed signature page of this Guaranty by electronic means
shall be effective as delivery of a manually executed signature page of this
Guaranty.
     Section 19. Additional Guarantors. Subsidiaries of the Borrower
(“Additional Guarantors”) may hereafter become parties to this Guaranty by
executing a counterpart hereof, and there shall be no need to re-execute, amend
or restate this Guaranty in connection therewith. Upon such execution and
delivery by any Additional Guarantor, such Additional Guarantor shall be deemed
to have made the representations and warranties set forth in Section 9 hereof,
and shall be bound by all of the terms, covenants and conditions hereof to the
same extent as if such Additional Guarantor had executed this Guaranty as of the
Effective Date, and the Administrative Agent, for itself and the benefit of the
Secured Parties, shall be entitled to all of the benefits of such Additional
Guarantor’s obligations hereunder.
     Section 20. Further Assurances. Each Guarantor agrees that it will from
time to time, at the request of the Administrative Agent, do all such things and
execute all such documents as the Administrative Agent may consider necessary or
desirable to give full effect to this Guaranty and to perfect and preserve the
rights and powers of the Secured Parties and the Administrative Agent hereunder.
     Section 21. Contribution. To the extent a Guarantor makes a payment
hereunder in excess of the aggregate amount of the benefit received by such
Guarantor in respect of the Liabilities (the “Benefit Amount”), then such
Guarantor, after the payment in full, in cash, of all of the Liabilities, shall
be entitled to recover from each other Guarantor of the Liabilities such excess
payment, pro rata, in accordance with the ratio of the Benefit Amount received
by each such other Guarantor to the total Benefit Amount received by all
Guarantors of the Liabilities, and the right to such recovery shall be deemed to
be an asset and property of such Guarantor so funding; provided, that all such
rights to recovery shall be subordinated and junior in right of payment to the
final and undefeasible payment in full in cash of all of the Liabilities.
     Section 22. Counterparts. This Guaranty may be executed in counterparts
(and by different parties hereto on different counterparts) each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Guaranty by telecopy or other electronic method of transmission shall be
effective as delivery of a manually executed counterpart of this Guaranty.

8



--------------------------------------------------------------------------------



 



     Section 23. Transitional Arrangements. This Guaranty shall amend and
restate in its entirety the Existing Guaranty on the Effective Date. On the
Effective Date, all the rights and obligations of the respective parties under
the Existing Guaranty shall be subsumed within and governed by this Guaranty;
provided, that the provisions of the Existing Guaranty shall remain in full
force and effect prior to the Effective Date, and that the guaranty made
pursuant to the Existing Guaranty shall continue to be in effect hereunder as
set forth in §1(a).
[Remainder of page intentionally left blank.]

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Guaranty to be duly
executed and delivered by their authorized officers as of the date first above
written.

            HARRIS INTERACTIVE INTERNATIONAL INC.
      By:   /s/ Eric W. Narowski         Name:   Eric W. Narowski       
Title:   Interim Chief Financial Officer        WIRTHLIN WORLDWIDE, LLC

By Harris Interactive Inc., its sole Member
      By:   /s/ Eric W. Narowski         Name:   Eric W. Narowski       
Title:   Interim Chief Financial Officer        THE WIRTHLIN GROUP
INTERNATIONAL, L.L.C.

By Wirthlin Worldwide, LLC, its sole Member

By Harris Interactive Inc., its sole Member
      By:   /s/ Eric W. Narowski         Name:   Eric W. Narowski       
Title:   Interim Chief Financial Officer        LOUIS HARRIS & ASSOCIATES, INC.
      By:   /s/ Eric W. Narowski         Name:   Eric W. Narowski       
Title:   Interim Chief Financial Officer     

[Signature page to Guaranty — Guarantors]

 



--------------------------------------------------------------------------------



 



            GSBC OHIO CORPORATION
      By:   /s/ Eric W. Narowski         Name:   Eric W. Narowski       
Title:   Interim Chief Financial Officer        HARRIS INTERACTIVE ASIA, LLC

By Wirthlin Worldwide, LLC, its sole Member

By Harris Interactive Inc., its sole Member
      By:   /s/ Eric W. Narowski         Name:   Eric W. Narowski       
Title:   Interim Chief Financial Officer     

[Signature page to Guaranty — Guarantors]

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Administrative Agent
      By:   /s/ Benedict A. Smith         Name:   Benedict A. Smith       
Title:   Senior Vice President     

[Signature page to Guaranty — Administrative Agent]

 